                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

FOSTER WAYNE GULLEY,

      Plaintiff,

v.                                            CASE NO. 3:18cv2359-MCR-HTC

RAUL MOJICA, et al.,

     Defendants.
__________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 23, 2019. ECF No. 24. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                  Page 2 of 2


     2.    Plaintiff’s claims against the Defendants are DISMISSED WITHOUT

PREJUDICE.

     3.    The clerk shall close the file.

     DONE AND ORDERED this 22nd day of October 2019.




                                       s/    M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2359-MCR-HTC
